DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed May 17, 2019, has been entered in full.  Claims 15-28 are now pending in the instant application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17, 2019, is being considered by the examiner.

Claim Objections
Claim 28 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, claim 28 has not been further treated on the merits.
Claim 28 refers to “claim 26;” … “claim 24; and” … “claim 25”.  Accordingly, claim 28 requires features of each of multiple claims, rather than referring to them in the alternative.  I.e. claim 28 recites an “and” relationship between claims, rather than “or”.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
the “threshold acquisition unit” in claim 25,
the “image acquisition unit” in claim 25,
the “detection unit” in claim 25,
the “image acquisition unit” in claim 26,
the “occurrence frequency calculation unit” in claim 26, and
the “low frequency color determination unit” in claim 26.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 16, 18, 19 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "close" in claim 16 is a relative term which renders the claim indefinite.  The term "close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
It is unclear which color positions are sufficiently near to be considered “close”, and which color positions are not.  This ambiguity makes the scope of the claim indefinite.



Claim 18 recites the limitation "the colors" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Several different instances of “colors” are previously introduced in the claim.  For example, claim 15 introduces a calculation “for each color” of an image at lines 5-6, and “other colors” at the second-to-last line.  In another example, claim 18 introduces “a plurality of low frequency colors” at line 3.  It is unclear which of these colors are being referred to by the later recitation of “the colors” at line 4 of claim 18.

Claim 18 recites “an increased distance between the colors” at line 4.  The meaning of this limitation is unclear, which renders the claim indefinite.
In particular, it is unclear from what baseline the distance is “increased”.  I.e. what is the distance increased from? 

Claim 19 recites the limitation "the plurality of low frequency colors determined by the low frequency color determination unit" in lines 1-2 on page 15.  There is insufficient antecedent basis for this limitation in the claim.
In claim 15 the low frequency color determination unit is described as determining “a low frequency color” – i.e. a single low frequency color, rather than a plurality of low frequency colors.  Accordingly, while there is antecedent basis for a single low frequency color, there is insufficient antecedent basis for a plurality of low frequency colors.

Claim 25 depends from claim 15.  Claim 15 recites “a detection target area including an object” at lines 3-4.  Claim 25 subsequently recites “a detection target area including an object” at lines 5-6.  The use of the words “a” and “an” in claim 25 suggests that the detection target area and object of claim 25 are distinct from those of claim 15.  However, repetition of the exact same phrase within a dependent claim suggests that they are the same.  This ambiguity makes the scope of claim 25 unclear and renders claim 25 indefinite.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
First, claim 24 is to a color label that does not include the computer readable non-transitory recording medium of claim 15.  I.e. although claim 24 recites using the invention of claim 15, the color label structure of claim 24 does not actually include the structure of claim 15.

For at least one of these reasons, claim 24 is an improper dependent claim.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The device of claim 25, while using a determination made by the medium of claim 15, does not include the medium of claim 15 within its scope.  I.e. the device of claim 25 does not include a computer readable non-transitory recording medium according to claim 15.  Therefore, claim 25 fails to include all the limitations of claim 15, upon which it depends.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 15-16 and 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘Matey’ (US 5,649,021).
Regarding claim 15, Matey teaches a computer readable non-transitory recording medium recording an image processing program causing a computer to function as (Figure 5, apparatus 500 performs analysis to select a distinguishable color; Column 9, lines 52-54, apparatus 500 may be implemented in a computer; see Note Regarding CRM below):
an image acquisition unit (Note: this “unit” – as well as the other units in this claim – is modified by sufficient structure for performing its function – i.e. the medium and the computer – and for at least this reason does not invoke 35 U.S.C. 112(f)) that acquires an image obtained by photographing a (Column 9, lines 39-49, video is captured from a laparoscopic procedure using a tool in an animal specimen; The animal specimen is a detection target area and the tool is an object; e.g. Column 9, lines 50-56, video is digitized and individual frame images are analyzed);
an occurrence frequency calculation unit that calculates for each color an occurrence frequency of the color in the image, based on the image acquired by the image acquisition unit (Column 9, lines 56-58 and 60-64, data from each frame are mapped to a color space histogram that is stored in a file, and the histograms in the files are combined to estimate color space probability density function; Such a histogram counts a number of occurrences – i.e. an occurrence frequency – for each of a number of colors); and
a low frequency color determination unit that determines a low frequency color being a color low in occurrence frequency as compared with other colors based on the occurrence frequency for each color calculated by the occurrence frequency calculation unit (Column 9, line 65, through Column 10, line 1, color map probability density function – which represents relative probabilities/frequencies of occurrence of different colors – is analyzed to identify a marker color; Column 10, lines 7-14, a color is chosen so that it differs from any tissue so that it can be easily distinguished; Column 3, lines 15-21, a color not normally found in the scene – i.e. with a low occurrence frequency as compared to other colors – is selected; Also see e.g. Column 6, lines 30-32).
Note Regarding CRM.  Matey teaches that its analysis system “may be implemented in a computer” (Column 9, lines 53-54), but does not explicitly teach that such computer implementation includes a computer readable non-transitory recording medium recording an image processing program causing a computer to function as the analysis system.
However, Examiner takes Official Notice that it is old and well-known to implement an analysis system as a computer readable non-transitory recording medium recording an image processing program causing a computer to function as the analysis system.  This advantageously allows the system’s analysis to be performed quickly and efficiently.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the analysis system of Matey as a computer readable non-transitory recording medium recording an image processing program causing a computer to function as the analysis system in order to improve the analysis system with the reasonable expectation that this would result in an analysis system whose analysis could be performed quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matey to obtain the invention as specified in claim 15.	

Regarding claim 16, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15, and Matey further teaches that the low frequency color determination unit determines the low frequency color in view of the occurrence frequency of each color included in a (Column 9, lines 56-58, colors are mapped to a color space histogram; A histogram records frequencies of occurrence in each of a set of bins, where the bins each represent a plurality of values that are positioned close to one another; Accordingly, the color space histogram taught by Matey records frequencies of occurrence of each color included in a plurality of colors positioned close to each other in a predetermined color space – i.e. of each color included in a histogram bin of colors within the color space).

Regarding claim 18, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15, and Matey further teaches that the low frequency color determination unit determines a plurality of low frequency colors by preferentially selecting a set of low frequency colors with an increased distance between the colors based on the occurrence frequency (e.g. Figure 7, Column 11, lines 17-47, a square threshold is defined to identify a plurality of colors that represent the selected blue marker color, which is selected because it is distant from regions 702, 704, and 706 of colors that have higher occurrence frequency; also see e.g. Column 5, line 53, et seq.; also see e.g. Column 3, lines 15-21).

Regarding claim 19, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15 and Matey further teaches causing the computer to further function as:
a display control unit that displays the plurality of low frequency colors determined by the low frequency color determination unit on a screen (Note ‘112(b) rejection; Column 11, lines 17-28, Figure 7, a plurality of measurements of blue – which is the determined low frequency color – are displayed within chromaticity diagram; see Note Regarding Display below); and
a selection color acquisition unit that acquires a selection color being a color selected by a user out of the plurality of low frequency colors displayed on the screen (Note ‘112(b) rejection; e.g. Column 11, lines 30-35, blue color is selected by setting thresholds that bound the samples in the chromaticity diagram; e.g. Column 10, lines 40-43, user selected blue over green as the preferred low frequency color), wherein
the display control unit further displays the plurality of low frequency colors on the screen depending on a distance from the selection color acquired by the selection color acquisition unit (Figure 7 illustrates selected low frequency and other colors depending on distance from one another in chromaticity space).

Note Regarding Display.  While Matey’s description includes Figure 7, Matey does not explicitly teach displaying that figure on a screen for a user.
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to display figures to a user.  This advantageously allows data to be communicated in a visual manner that can be comprehended and used by a user.  
(e.g. Column 10, lines 40-43; Column 11, lines 48-54).  Displaying Figure 7 on a screen to a user would allow that user to perform the evaluation necessary to select the color.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium to display its figure in order to improve the medium with the reasonable expectation that this would result in a medium that allowed data to be communicated in a visual manner that could be comprehended and used by a user.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matey to obtain the invention as specified in claim 19.	

Regarding claim 20, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15 and Matey further teaches causing the computer to further function as:
a time acquisition unit that acquires an acquisition time of the image acquired by the image acquisition unit (e.g. Column 9, lines 50-60, each frame is extracted from a video for histogram processing; see Note Regarding Time below), wherein
the occurrence frequency calculation unit calculates an occurrence frequency for each color depending on a time period including the acquisition time acquired by the time acquisition unit (e.g. Column 9, lines 40-49, video data is captured during time periods corresponding to video assisted procedures; e.g. Column 9, lines 50-60, each frame is extracted from video for histogram processing according to the type of procedure being performed in the time period when the video was captured), and
the low frequency color determination unit determines a low frequency color depending on the time period based on the occurrence frequency calculated by the occurrence frequency calculation unit (Column 9, lines 50-60, different histograms are determined based on which procedure was performed during the time period when video was captured; As explained in the mapping with respect to claim 15, this histogram data is used to determine a low frequency color).

Note Regarding Time.  Matey does not explicitly teach acquiring an acquisition time of its frame image.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to index different frames of a video by their different acquisition times.  Each frame of video represents visual data acquired at a different moment in time, so it is natural to differentiate the frames based on their different acquisition times.  Such differentiation ensures that an analysis program can identify the different frames included in video and perform processing on each of them.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the medium of Matey to index its video frames by their different acquisition times in order to improve the medium with the 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matey to obtain the invention as specified in claim 20.	

Regarding claim 21, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15 and Matey further teaches causing the computer to further function as:
a position acquisition unit that acquires an acquisition position of the image acquired by the image acquisition unit (e.g. Column 9, lines 56-60, data from images of different procedures are stored in different histograms; see Note Regarding Position below), wherein
the occurrence frequency calculation unit calculates an occurrence frequency for each color depending on an area to which the acquisition position acquired by the position acquisition unit belongs (Column 9, lines 56-60, a different histogram, each representing color occurrence frequencies, is determined for each procedure type), and
the low frequency color determination unit determines a low frequency color depending on the area based on the occurrence frequency calculated by the occurrence frequency calculation unit (Column 9, lines 50-60, different histograms are determined based on which procedure was performed during the time period when video was captured; As explained in the mapping with respect to claim 15, this histogram data is used to determine a low frequency color).

Note Regarding Position.  As noted above, Matey teaches calculating different color occurrence frequency histograms depending on what different type of operation is being performed (Column 9, lines 56-60).  Matey further teaches that the different procedures may include laparoscopy and arthroscopy (e.g. Column 2, lines 63-66).
Matey does not explicitly teach acquiring a position where image data is acquired, and calculating occurrence frequencies depending on an area to which the acquired position belongs.  
However, Examiner takes Official Notice that it is old and well known in the art of image analysis to differentiate video assisted surgical procedures based on the position in the body where they occur.  For example, a laparoscopy procedure is positioned within a patient’s abdomen area, while an arthroscopy procedure is positioned within a patient’s joint area.
Given that Matey requires differentiating between different video assisted surgical procedures, and that different video assisted surgical procedures can be differentiated based on their positions within a patient’s body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium of Matey to acquire an acquisition position of its image data and differentiate between its different procedures based on the areas in which the acquisition positions belonged in order to improve the medium with the reasonable 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matey to obtain the invention as specified in claim 21.	

Regarding claim 22, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15 and Matey teaches it causing the computer to further function as: 
a designation color acquisition unit that acquires a designation color (e.g. Column 12, lines 25-59, Figure 8, candidate colors green and blue are designated for signal to noise ratio analysis); and 
an output unit that outputs information on an occurrence frequency of the designation color acquired by the designation color acquisition unit based on the occurrence frequency for each color calculated by the occurrence frequency calculation unit (e.g. Column 12, lines 25-59, Figure 8, background color space defined by frequency occurrence histograms is searched to identify relative number of occurrences – i.e. frequency of occurrence – of the designated candidate marker color, the results of which are output as shown in e.g. Figures 8 and 9).

Regarding claim 23, Matey teaches the computer readable non-transitory recording medium recording the image processing program according to claim 15 and further teaches causing the computer to further function as 
a threshold determination unit that determines a threshold for identifying the low frequency color based on the low frequency color determined by the low frequency color determination unit (e.g. Column 11, lines 30-39, thresholds for identifying the selected color – i.e. the low-frequency blue color – are determined based on chromaticity diagram data; also see e.g. the minimum luminance threshold described with respect to Figures 10A-B).

Regarding claim 24, Matey teaches a color label emitting light (see Note Regarding Claim Scope below; Column 3, lines 10-12, Figure 1, marker 22 having a predetermined color; e.g. Column 5, lines 4-5, marker may be light emitting material) of a low frequency color (Note: this term is interpreted to refer to a color of relatively low frequency of occurrence as defined in claim 15, rather than a color of light with a relatively low frequency/high wavelength) determined by executing on a computer the image processing program recorded in the computer readable non-transitory recording medium according to claim 15 (e.g. Column 3, lines 15-21, marker 22 has a color with low frequency of occurrence; See mapping for claim 15, which explains how the marker color is determined by executing the program of claim 15).

Note Regarding Claim Scope.  Claim 24 recites structure in the form of “a color label emitting light”.  Claim 24 further specifies that the color of the label is determined by a procedure defined in claim 15.  However, the manner in which the color of the label is determined does not affect the structure of the label.  Accordingly, claim 24’s further 
To illustrate this point, consider the following hypothetical example.  A first color label emits blue light because the color blue was determined to be a low frequency color by the procedure defined in claim 15.  A second color label emits blue light because its designer’s favorite color is blue.  Both the first and second color labels are structurally identical.  Therefore, the second color label would anticipate the first color label, even though the reason it emits blue light is different from the reason the first color label emits blue light.
Even though the additional limitations of claim 24 are non-limiting, teachings of Matey have been mapped to them in an attempt to promote compact prosecution.

Regarding claim 25, Matey teaches a detection device (e.g. Figure 1, control system 89) comprising:
a threshold acquisition unit (see Note Regarding Units below) that acquires a threshold for identifying a low frequency color determined by executing on a computer the image processing program recorded in the computer readable non-transitory recording medium according to claim 15 (e.g. Column 6, lines 30-46, detection threshold is acquired for determined low frequency color blue; See mapping for claim 15, which explains how Matey teaches identifying this low frequency color according to claim 15; also see e.g. Column 11, lines 30-39; Also see Figure 3, which illustrates a technique that counts detected pixels only within an estimated contour of the tool, rather than in the entire frame as for Figure 2);
an image acquisition unit (see Note Regarding Units below) that acquires an image of a detection target area including an object (e.g. Figure 1, video camera 50 produces video data that are processed into RGB components); and
a detection unit (see Note Regarding Units below) that detects that the low frequency color is included in the image acquired by the image acquisition unit based on the threshold acquired by the threshold acquisition unit (e.g. Column 4, lines 38-54, marker color – i.e. the low frequency color – is detected if present in a sufficient number of pixels; e.g. Column 6, lines 30-46, the threshold is used to determine if the number of pixels is sufficient).

Note Regarding Units.  Examiner notes that the various “units” recited in the claim invoke 35 U.S.C. 112(f) (see Claim Interpretation section above) and that their corresponding structures include, for example, a computer performing their functions (e.g. [0339]-[0342] of the specification, as published).
Matey teaches the functions of the claimed units (see mapping above).  Matey variously suggests or implies computer implementation of at least some of its functions (e.g. Column 10, lines 15-16; Figure 3, processor 384; Column 9, lines 52-58), but nevertheless does not explicitly teach implementing all of the functions mapped above using a computer.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to implement the processing functions of Matey using a computer with the reasonable expectation that this would result in a device that could perform its processing functions quickly and efficiently.  
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Matey to obtain the invention as specified in claim 25.	

Regarding claim 26, Examiner notes that the claim recites units that are substantially the same as those of claim 15.  Claim 26 recites the units as being part of an image processing apparatus, while claim 15 recites a computer readable non-transitory recording medium recording an image processing program causing a computer to function as the units.
However, Examiner notes that the units of claim 26 invoke 35 U.S.C. 112(f) (see Claim Interpretation section above) and that the corresponding structures of these units include a computer readable non-transitory recording medium recording an image processing program causing a computer to function as the units (e.g. [0339]-[0342] of the published application).  Therefore, the invention of claim 15 falls within the scope of the invention of claim 26.  Matey teaches the invention of claim 15 (see rejection above).  Accordingly, claim 26 is also rejected under 35 U.S.C. 103 as being unpatentable over Matey for substantially the same reasons as claim 15.

Regarding claim 27, Examiner notes that the claim recites a method that is substantially the same as the method performed by the invention of claim 15.  Matey teaches the invention of claim 15.  Accordingly, claim 27 is also rejected under 35 U.S.C. 103 as being unpatentable over Matey for substantially the same reasons as claim 15.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Piekniewski’ (US 2016/0086052 A1)
Calculates pixel occurrence frequencies and uses them to identify salient pixels, which have unusual colors – see e.g. [0007] and [0075] et seq.
‘Nakajima’ (US 2010/0104135 A1)
Identifies patterns that have low frequency of occurrence in video and uses them to form marker patterns for tracking – see e.g. Figure 2
‘Fukaya’ (US 2010/0183219 A1)
Example reference that calculates frequencies of occurrence of color types in image data – see e.g. front page
‘Li’ (US 2017/0329343 A1)
Example reference that uses colored markers for tracking – see e.g. front page
‘Marks’ (US 8,287,373 B2)
Example reference that uses color emission for tracking – e.g. front page
‘Staerzl’ (US 7,924,164 B1)
Safety system that reacts to detection of preselected color within a particular region – e.g. front page

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GEOFFREY E SUMMERS/Examiner, Art Unit 2669